UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6250


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ORLANDO LEGRAND, a/k/a Kenneth Orlando Scott,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (2:90-cr-00302-NCT-1)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Orlando Legrand, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Orlando Legrand appeals the district court’s order granting his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to the

Sentencing Guidelines. On appeal, Legrand disputes the court’s decision not to grant an

even greater reduction. However, we have reviewed the record and discern no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Legrand, No. 2:90-cr-00302-NCT-1 (M.D.N.C. Jan. 14, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2